Per Curiam.

Whether proof that the primary and principal purposes of the lease involved herein were those which plaintiff pleads in its complaint, and whether such purposes were frustrated by governmental orders enacted as war measures should await trial. Proof of circumstances showing such primary and principal purposes will be competent, unless such proof contradicts written provisions of the lease. The question as to whether the proof would violate the paroi evidence rule may best be determined upon the trial of the action. Treating the matter as one of pleading, the complaint on its face is sufficient, and the particular matters sought to be stricken out appear relevant and proper.
The order should be affirmed, with twenty dollars costs and -disbursements, with leave to the defendant to answer within ten days after service of order, on payment of said costs.
Present—Martin, P. J., Glennon, Untermyer, Dore and Callahan, JJ.; Martin, P. J., taking no part.
Order unanimously affirmed, with twenty dollars costs and disbursements, with leave to the defendant to answer within ten days after service of order on payment of said costs. [180 Misc. 629.]